Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 1 of 22 PageID #: 1
                                                                                          3:37 pm, May 18, 2020




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA

  KOFI AJABU                                 )             2:20-cv-00257-JRS-DLP
                                                 Case No. _____________________________
                                             )
         Petitioner,                         )
                                             )   EMERGENCY PETITION FOR WRIT OF
                       v.                    )   HABEAS CORPUS, INJUNCTIVE, AND
                                             )   DECLARATORY RELIEF
                                             )
  ERIC J. HOLCOMB,                           )
  GOVERNOR OF INDIANA                        )   IMMEDIATE RELIEF SOUGHT
  AND                                        )
  ROBERT E. CARTER, JR.,                     )
  COMMISSIONER OF DOC                        )
  KRISTINA M. BOX,                           )
  STATE HEALTH COMMISSIONER,                 )
          Respondents.                       )

                                    INTRODUCTION

         1.     The COVID-19 pandemic has taken more American lives in the span of

  one month than the entire Vietnam War. Governors and legislature have boasted

  that they have taken great precautions to protect the people within their borders by

  issuing directives to stay home and to social distance to slow the spread. The

  pandemic has affected everyone in the state of Indiana, the old the young, the rich

  the poor, the religiously devoted and the steadfast agnostic, the free and those

  behind prison walls. Every class of citizen realizes that in order to survive the novel

  corona virus, life, as we know it must change. Every citizen class looks to the

  government to help keep them safe in this emergency.

         2.     A collective voice that is out of sight and therefore out of mind is the

  voice of the criminally convicted. They have no ballot to pull in November. They

  cannot sway the election because they cannot vote. They cannot pick up the phone

  and call their congressional representative. They can be completely ignored by the


                                             1
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 2 of 22 PageID #: 2




  legislature and the government for the most part because they are incarcerated and

  do not enjoy many of the essential liberties of the general population. However,

  there is one provision in the United States Constitution and that is the 8th

  Amendment, which prohibits cruel and usual punishment. But for this

  constitutional provision, the prison inmate seemingly would have no voice or

  recourse.

         3.     COVID-19 has come across the man-made barriers and has infiltrated

  those inside the prison walls of every prison in the state of Indiana and Wabash

  Valley Correctional Facility is no exception to this invasion. COVID-19 has already

  killed both inmates and custodial staff.1 Unlike the general population where

  citizens are able to create separation from the sick, Wabash Valley creates an

  environment where contracting the disease is inevitable. The question is not a

  matter of if but a matter of when.

         4.     The most respected medical professionals have instilled some hope by

  saying only the elderly are likely to die, that theory has been debunked, that only the

  sickly are likely to die, that theory has been debunked, that only those with

  substantial consistent contact with a sick person will likely contract the disease, that

  theory has been debunked, that only those who have symptoms can pass the

  disease, that theory has been debunked, that 14 days after the appearance of

  symptoms there is no more need to be concerned, that theory has been debunked,

  that the virus will be gone by April, that theory has been debunked, that once you


  1Correctional officer at Wabash Valley Correctional Facility dies due to COVID-19
  https://www.theindychannel.com/news/coronavirus/correctional-officer-at-
  wabash-valley-correctional-facility-dies-due-to-covid-19


                                             2
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 3 of 22 PageID #: 3




  get it, you can’t get it again, that theory has been debunked. What we now know is

  that we know very little about COVID-19 except for the fact that it is highly

  contagious and it kills or permanently maims.

         5.     It has been proven that people of African descent are more likely to

  die from the disease as well as those who are older and who have preconditions.2 It

  has also been proven that individuals under stressful circumstances are likely to

  suffer more when compared to those individuals that are not in stressful

  circumstances. But there are so many unanswered questions that certainly add

  more stress to the general population and that stress is even more devastating to

  our population of citizens that are held in prison cells.

         6.     Those in prisons are under constant stress without the added stress

  that COVID-19 presents.3 It has been proven that stress impacts the immune

  system.4 When people are chronically stressed, the inflammatory system becomes

  over-activated, which can trigger disease.5 Chronic stress is linked to heart disease,

  diabetes, and cancer.6 These illnesses in the face of COVID-19 can be deadly.7 Stress




  2 Why are Blacks dying at higher rates from COVID-19?
  https://www.brookings.edu/blog/fixgov/2020/04/09/why-are-blacks-dying-at-
  higher-rates-from-covid-19/
  3 Being “on Point”: Exploring the Stress-related Experiences of Incarceration

  https://www.asanet.org/sites/default/files/attach/journals/mar19smhfeature.pdf
  4 Can Stress, Loneliness and Sleep Deprivation Make You More Prone to COVID-19?

  https://www.discovermagazine.com/health/can-stress-loneliness-and-sleep-
  deprivation-make-you-more-prone-to-covid-19
  5 Id.
  6 Id.
  7 Id.



                                              3
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 4 of 22 PageID #: 4




  also hinders the body’s ability to fight off disease.8 COVID-19 presents a disastrous

  situation for an already stressed population.

         7.       We still don’t know the lasting effects from the disease. The lives of

  those who are fortunate enough to survive may find themselves on dialysis for the

  rest of their lives or without a limb due to amputation or a life of congestive heart

  failure or any number of diseases brought on by the bout with COVID-19. We still

  have no clue what lies in store for those who are the so-called survivors.

         8.       Governor Holcomb makes a regular press briefing and often uses the

  tag line “We are in this together” but the state obviously did not mean for that

  phrase to apply to those incarcerated. Those citizens in Wabash Valley Correctional

  Facility have come to the conclusion that their lives do not matter as much as those

  in the general population. The fact is, if a citizen contracts the virus outside the

  prison walls, the government is not to blame however inside Wabash Valley the

  government must take all the blame because if the proper precautions were in place

  the disease could never spread in a controlled environment.

         9.       Petitioner seeks intervention from this Court in this matter of a life

  and death situation.

                               I. JURISDICTION AND VENUE

         10.      Petitioner brings this action pursuant to 28 U.S.C. § 2241 for relief

  from detention that violates his Eighth Amendment rights under the U.S.

  Constitution.



  8Stress, Illness and the Immune System https://www.simplypsychology.org/stress-
  immune.html


                                              4
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 5 of 22 PageID #: 5




          11.      This Court has subject matter jurisdiction over these claims pursuant

  to 28 U.S.C. § 2241 (habeas corpus); 28 U.S.C. § 1651 (All Writs Act); Article I, § 9, cl

  2 of the US Constitution (Suspension Clause); 28 U.S.C. § 1331 (federal question

  jurisdiction).

          12.      Venue is proper in this judicial district and division pursuant to 28

  U.S.C. § 2241(d) because the Petitioner is in custody in this judicial district and

  venue. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

  part of the events or omissions giving rise to the Petitioner’s claim occurred in this

  district.

                                         II. PARTIES

          13.      Petitioner, Kofi Ajabu, is an inmate in the Wabash Valley Correctional

  Facility in Carlisle, Indiana. The Wabash Valley Correctional Facility was the first

  prison in the State of Indiana to suffer a death of a prison officer due to COVID-19.9

  Prison Officer Gary Weinke, the officer killed by COVID-19, worked in the very same

  cell-block that Kofi is housed in. Officer Weinke and several others in Wabash Valley

  Correctional Facility have contracted COVID-19. Kofi has interacted with Officer

  Weinke’s

          14.      When Officer Weinke’s sickness became too serious for him to work,

  Petitioner became extremely concerned for his own life. When Officer Weinke died,

  the fear of dying that same horrible agonizing death became overwhelming for Kofi.




  9Indiana Correction Officer Dies of Convid-19 Complications
  https://indianapublicmedia.org/news/indiana-correction-officer-dies-of-covid-19-
  complications.php


                                               5
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 6 of 22 PageID #: 6




         15.     Petitioner is a 47 year-old African American male and has suffered

  from health complication including seizures, concussion and post concussion

  syndrome following a traumatic brain injury. He suffers from chronic stress and has

  been indefinitely placed in “the hole” also known as solitary confinement because of

  the stress he is suffering from. The stress has affected both his physical and mental

  health. His isolation exacerbates the stress because his placement causes him to

  suffer from loneliness in addition to the fear of being away from normalcy and fear

  of contracting COVID-19. Being placed in solitary confinement has caused Kofi to

  suffer from anxiety, panic, insomnia, paranoia and depression. Placement in

  solidary confinement has been long associated with lasting mental health

  ailments.10 Solitary confinement cannot be a long-term prevention plan or form of

  treating and preventing COVID-19 in the prisons. 11

         16.    Respondent, Eric J. Holcomb, is the Governor of the state of Indiana

  and has the authority and responsibility to insure that the Wabash Valley

  Correctional Facility is a safe environment for its inmates.

         17.    Respondent, Robert E. Carter, Jr. is the Commissioner of the Indiana

  Department of Corrections and is responsible for insuring that the Wabash Valley

  Correction Facility is a safe environment for its inmates.




  10 Alone, in ‘the hole’ Psychologists probe the mental health effects of solitary
  confinement. https://www.apa.org/monitor/2012/05/solitary
  11 The Effects of Solitary Confinement on the Brain

  Neurobiology shows the need to make solitary confinement more humane.
  https://www.psychologytoday.com/us/blog/brain-chemistry/201902/the-effects-
  solitary-confinement-the-brain


                                             6
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 7 of 22 PageID #: 7




         18.    Respondent, Dr. Kristina M. Box, state Health Commissioner for the

  State of Indiana took a Hippocratic oath to do no harm but her silence and failure to

  move inmates out of the prisons is doing the harm. Dr. Box not only has the

  authority but also the mandate to insure that inmates housed in the prison’s in the

  state of Indiana are protected.

                                    III. FACTUAL ALLEGATIONS

         A. COVID-19 Poses a Significant Risk of Illness, Injury or Death

         19.     The novel coronavirus that causes COVID-19 has led to a global

  pandemic,12 and The United States has more confirmed cases of COVID-19 than any

  other country in the world. As of May 1, 2020, there were more than 3 million

  reported COVID-19 cases throughout the world and more than 63,000 deaths in the

  United States13. Projections indicate that hundreds of thousands of people in the

  United States may die from COVID-19, accounting for existing interventions.14

         20.    “COVID-19 is twice as contagious as the flu, and 20 times more

  deadly.”15 The virus is “highly infectious,” and can be spread “easily and

  sustainably” from person-to-person.16 The virus can live on plastic and steel


  12 Betsy McKay et al., Coronavirus Declared Pandemic by World Health Organization,
  WALL ST. J. (Mar. 11, 2020, 11:59 PM), https://cutt.ly/UtEuSLC.
  13 See Johns Hopkins University of Medicine, Coronavirus COVID-19 Global Cases by

  the Center for Systems Science and Engineering at Johns Hopkins University,
  https://cutt.ly/StEyn2U.
  14 Rick Noack, et al., White House Task Force Projects 100,000 to 240,000 Deaths in

  U.S., Even With Mitigation Efforts, WASH. POST. (April 1, 2020, 12:02 a.m.),
  https://cutt.ly/5tYT7uo.
  15 Governor Mike DeWine (@GovMikeDeWine), Twitter (Mar. 14, 2020, 2:19PM),

  https://twitter.com/GovMikeDeWine/status/1238892579262992384?s=20
  16 See Centers for Disease Control and Prevention, How COVID-19 Spreads (accessed

  Apr. 3, 2020), https://www.cdc.gov/coronavirus/2019-
  ncov/prepare/transmission.html.


                                            7
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 8 of 22 PageID #: 8




  surfaces for up to 72 hours,17 and, powered by a single cough or sneeze, can be

  propelled in a gas cloud that extends up to 27 feet in length.18

         21.    Because the coronavirus spreads even among people who do not

  show symptoms, staying away from people is the best way to prevent infection.19 In

  other words, everyone—including officials at Wabash Valley Correctional Facility —

  has to act as if everyone has the disease.

         22.    There is no vaccine against COVID-19, and there is no known

  medication to prevent or treat infection. Social distancing—deliberately keeping at

  least six feet of space between persons to avoid spreading the illness20—

  supplemented by a vigilant hygiene regimen, including washing hands frequently

  and thoroughly with soap and water, is the only known effective measure for

  protecting against transmission of COVID-19.

         23.    As a result, the only assured way to curb the pandemic is through

  dramatically reducing contact for all.21 Consequently, every American institution—




  17 Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2 as
  Compared withSARS-CoV-1, NEW ENG. J. MED., 2 (2020), available at
  https://www.nejm.org/doi/10.1056/NEJMc2004973 (accessed Apr 30, 2020).
  18 Lydia Bourouiba, Turbulent Gas Clouds and Respiratory Pathogen Emissions:

  Potential Implications for Reducing Transmission of COVID-19, JAMA (2020),
  https://jamanetwork.com/journals/jama/fullarticle/2763852 (accessed Apr 30,
  2020).
  19 See also, e.g., Ruiyun Li et al., Substantial undocumented infection

  facilitates the rapid dissemination of novel coronavirus (SARS-CoV2), SCIENCE
  (2020), available at https://cutt.ly/AtNrCxH.
  20 Johns Hopkins University, Coronavirus, Social Distancing and Self-Quarantine,

  https://cutt.ly/VtYYiDG.
  21 Harry Stevens, Why Outbreaks Like Coronavirus Spread Exponentially, and how

  to “Flatten the Curve,” WASH. POST, (Mar. 14, 2020), https://cutt.ly/etYRnkz.


                                               8
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 9 of 22 PageID #: 9




  from schools22 to places of worship,23 from businesses24 to legislatures25—has been

  exhorted or ordered to reduce the number of people in close quarters, if not to

  empty entirely.26 The State of Indiana has issued an extraordinary series of orders

  pushing back and amending election processes, closing private businesses,

  cancelling sporting events, shuttering schools, and ordering people to stay at

  home.27 People also have been told to undertake aggressive sanitation measures,

  such as cleaning and disinfecting all surfaces, using products with particular alcohol

  contents, and closing off any areas used by a sick person.28

         24.    Once contracted, COVID-19 can cause severe damage to lung tissue,

  including a permanent loss of respiratory capacity, and it can damage tissues in




  22 Centers for Disease Control and Prevention, Interim Guidance for Administrators
  of US K-12 Schools and Child Care Programs, https://cutt.ly/ItRPq5n.
  23 Centers for Disease Control and Prevention, Interim Guidance for Administrators

  and Leaders of Community-and Faith-Based Organizations to Plan, Prepare, and
  Respond to Coronavirus Disease 2019 (COVID-19), https://cutt.ly/KtRPk1k.
  24 Centers for Disease Control and Prevention, Interim Guidance for Businesses and

  Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19),
  https://cutt.ly/stRPvg4.
  25 Nat’l Conf. of State Legislatures, Coronavirus and State Legislatures in the News,

  https://cutt.ly/4tRPQne.a
  26 As of April 3, 2020, fully 311 million Americans were being urged by their City,

  County, Parish, Territory, and/or State governments to stay at home to reduce the
  spread of coronavirus. See Sarah Mervosh, Denise Lu, Vanessa Swales, Which States
  and Cities Have Told Residents to Stay at Home, N.Y. TIMES (last updated Apr. 3,
  2020), available at https://cutt.ly/CtDMZY0.
  27 Goveror Eric J. Holcomb Indiana Stay-At-Home Order (April 27, 2020), available at

  https://www.in.gov/gov/3232.htm.
  28 Centers for Disease Control and Prevention, Cleaning and Disinfecting Your

  Facility, https://cutt.ly/atYE7F9.


                                            9
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 10 of 22 PageID #: 10




   other vital organs including the heart and liver.29 Even if a person survives COVID-

   19, the virus can permanently damage lungs, heart, and other organs.30

          25.    Approximately 1 out of 5 people who are infected with COVID-19 will

   need to be hospitalized, and many of those will need intensive care.31 Such intensive

   care often requires highly specialized equipment like ventilators that are in limited

   supply, and an entire team of care providers, including 1:1 or 1:2 nurse-to-patient

   ratios, respiratory therapists, and intensive care physicians.32

          26.    COVID-19 can also mean death. Worldwide, more than 234,000

   people have already died from COVID-19, and that number grows each day.33 People

   nearing and over the age of fifty face a greater risk of serious illness or death from




   29 Centers for Disease Control and Prevention, Interim Clinical Guidance for
   Management of Patients with Confirmed Coronavirus Disease (COVID-19),
   https://cutt.ly/etRPVRl.
   30 Melissa Healy, Coronavirus infection may cause lasting damage throughout the

   body, doctors fear, LA TIMES (Apr. 10, 2020), available at https://cutt.ly/htNrJ77; see
   also Di Wu et al., Plasma Metabolomic and Lipidomic Alterations Associated with
   COVID-19, MEDRXIV 2020.04.05.20053819 (2020). For high-risk patients who
   survive, the effect of contracting this virus can be permanent and debilitating, and
   can include “profound deconditioning, loss of digits, neurologic damage, and loss of
   respiratory capacity.” Declaration of Dr. Jonathan Golob, Dawson v. Asher, No. 2:20-
   cv-00409-JLR-MAT at ¶ 4 (W.D. Wash., Mar. 16, 2020), available at
   https://cutt.ly/AtNrFOl.
   31 See also Letter from Faculty at Johns Hopkins School of Medicine, School of

   Nursing, and Bloomberg School of Public Health to Hon. Larry Hogan, Gov. of
   Maryland (Mar. 25, 2020) available at https://cutt.ly/stERiXk
   32 Kevin McCoy and Katie Wedell, ‘On-the-job emergency training': Hospitals may

   run low on staff to run ventilators for coronavirus patients, USA TODAY (Mar. 27,
   2020), available at https://bit.ly/2V7rLsS.
   33 World Health Organization, COVID-19 Dashboard, https://who.sprinklr.com/



                                              10
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 11 of 22 PageID #: 11




   COVID-19.34 However, people of all ages can get seriously ill or die. In fact, over half

   of the people hospitalized for COVID-19 have been under 65 years old.35

          B. The Dangers of COVID-19 are Heightened in Prisons

          27.    The imperatives of social distancing and hygiene apply with special

   force to prisons, where the government controls almost entirely a person’s ability to

   avoid others and to maintain adequate sanitation. Yet persons who live or work in

   prisons face a particularly acute threat of illness, permanent injury, and death,

   beyond that faced by the general public.

          28.    The risk of exposure to and transmission of infectious diseases, as

   well as the risk of harm from developing severe complications or death if infected, is

   significantly higher in jails, prisons, and detention centers than in the community.

   And as one federal court in Pennsylvania has already noted, in a case dealing

   specifically with the ongoing crisis in prisons: “Prisons are tinderboxes for

   infectious disease. The question whether the government can protect inmates from

   COVID-19 is being answered every day, as outbreaks appear in new facilities.”36

          29.    A Federal Judge in the Northern District of Ohio recently ordered that

   prison officials in the Elkton Federal Correctional Institute identify prisoners to be



   34 Xianxian Zhao, et al., Incidence, clinical characteristics and prognostic
   factor of patients with COVID-19: a systematic review and meta-analysis, MEDRXIV
   (Mar. 20, 2020), https://cutt.ly/etRAkmt.
   35 Centers for Disease Control and Prevention Severe Outcomes Among Patients

   with Coronavirus Disease 2019 (COVID-19) – United States, February 12-March 16,
   2020 (updated Mar. 26, 2020), https://cutt.ly/ztB53U1; see also Robin McKie, Why
   do some young people die of coronavirus?, THE GUARDIAN (Apr. 5, 2020), available at
   https://bit.ly/2x5dghp.
   36 United States v. Rodriguez, No. 2:03-cr-0271, 2020 WL 1627331, (E.D. Pa., Apr. 1,

   2020).


                                              11
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 12 of 22 PageID #: 12




   transferred by compassionate release, parole or community supervision, transfer

   furlough due to the inherent danger of COVID-19 in the prison.37

          30.    People in congregate environments—places where people live, eat,

   and sleep in close proximity—face increased danger of contracting COVID-19 as

   already evidenced by the rapid spread of the virus in even less crowded

   environments than prisons, such as cruise ships38 and nursing homes.39

          31.    Because they are forced to exist in close, shared spaces for eating,

   sleeping, and bathing, it is impossible for people who are confined in prisons, jails,

   and detention centers to engage in the necessary social distancing required to

   mitigate the risk of transmission. High numbers of shared contact surfaces, limited

   access to medical care, and high numbers of people with chronic, often untreated,

   illnesses living in close proximity with each other exacerbate the dangers in

   detention settings.40




   37 Wilson, et al v. Mark Williams, et al, No. 4:20-cv-00794 Order Filed: 04/22/2020
   38 The CDC is currently recommending that travelers defer cruise ship travel
   worldwide. “Cruise ship passengers are at increased risk of person-to-person spread
   of infectious diseases, including COVID-19.” Centers for Disease Control and
   Prevention, COVID-19 and Cruise Ship Travel, https://cutt.ly/7tEEQvT.
   39 The CDC notes that long-term care facilities and nursing homes pose a particular

   risk because of “their congregate nature” and the residents served. Centers for
   Disease Control and Prevention, Preparing for COVID-19: Long-term Care Facilities,
   Nursing Homes, https://cutt.ly/7tEEITH.
   40 Letter from Johns Hopkins Faculty at 1, https://cutt.ly/DtB6tkA (“The close

   quarters of jails and prisons, the inability to employ effective social distancing
   measures, and the many high-contact surfaces within facilities, make
   transmission of COVID-19 more likely. Soap and hand sanitizers are not freely
   available in some facilities.”).


                                             12
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 13 of 22 PageID #: 13




          32.    Numerous public health experts have publicly warned that people

   held in correctional facilities are likely to face serious, even grave, harm due to the

   outbreak of COVID-19. Such experts include:

            Dr. Gregg Gonsalves, a professor at Yale School of Public Health;41

            Dr. Ross MacDonald, Chief Medical Officer for Correctional Health

          Services;42

            Dr. Marc Stern, an affiliate faculty member at the University of Washington

          School of Public Health and a correctional health care consultant,43

            Dr. Oluwadamilola T. Oladeru, a resident physician in the Harvard

          Radiation Oncology Program at Massachusetts General Hospital, and Adam

          Beckman, a student at Harvard Medical School,44

            Dr. Homer Venters, former chief medical officer of New York; 45

          the faculty at Johns Hopkins schools of nursing, medicine, and public health,46

          and



   41 Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus
   Outbreak, CONNECTICUT MIRROR (Mar. 11, 2020), https://cutt.ly/BtRSxCF.
   42 Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is

   Coming,’ New York Post (March 19, 2020, 11:29 a.m.), https://cutt.ly/ptRSnVo.
   43 Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management

   Suggestions in 3 “Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (Mar. 5,
   2020), https://cutt.ly/EtRSm4R.
   44 Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s

   Incarcerated Population – and How to Ensure It’s Not Left Behind, HEALTH AFFAIRS
   (Mar. 10, 2020), https://cutt.ly/QtRSYNA.
   45 Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, MOTHER

   JONES (Mar. 12, 2020), https://cutt.ly/jtRSPnk
   46 JHU Faculty Express Urgent Concern about Covid-19 Spread in Prison, Johns

   Hopkins Berman Institute of Bioethics, (Mar. 25, 2020)
   https://bioethics.jhu.edu/news-events/news/jhufaculty-
   express-urgent-concern-about-covid-19-spread-in-prison/


                                              13
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 14 of 22 PageID #: 14




            Dr. Josiah Rich, a Professor of Medicine and Epidemiology at Brown

          University.47

          33.    Furthermore, as of February 29, 2020, at the peak of the outbreak in

   Wuhan, China—the city where COVID-19 originated—over half of all new infection

   cases were incarcerated people.48 On Rikers Island, the rate of infection among

   incarcerated people is over eight times the rate of infection in New York City

   generally, and 45 times higher than the rate in Wuhan.49 Fourteen prisoners have

   died of COVID-19 in Bucks County, Pennsylvania.50 Six incarcerated people have

   already died of the disease at FCI Oakdale, a similar facility in Louisiana.51 An Ohio

   corrections officer has also passed away.52 In Indiana, several inmates and

   correctional officers have died.53




   47 Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus
   Impact on Prisons, THE GUARDIAN (Mar. 13, 2020) https://cutt.ly/itRSDNH.
   48 Zi Yang, Cracks in the System: COVID-19 in Chinese Prisons, THE DIPLOMAT (March

   9, 2020), available at https://cutt.ly/ctB6ieT.
   49 These numbers likely underestimate the infection rate on Rikers Island, as they do

   not include the number of people contracted COVID-19 on Rikers Island but who
   have already been released. The rates of infection rely on publicly released data
   collected by the Legal Aid Society. See Legal Aid Society, Analysis of COVID-19
   Infection Rate in NYC Jails (last visited Apr. 5, 2020, 3:00 p.m.), available at
   https://cutt.ly/RtYTbWd.
   50 Press Release, Bucks County, PA, Larry R. King, Bucks County COVID-19 Deaths

   Reach 14; Four Cases Confirmed at Prison (Apr. 4, 2020), available at
   https://cutt.ly/utD6u5F.
   51 Sixth inmate death from COVID-19 reported at FCI Oakdale I, KALB (Apr. 10,

   2020, 2:22 pm), https://cutt.ly/htB6ahx
   52 Ohio Dep’t of Rehabilitation and Correction, COVID-19 Information (updated Apr.

   11, 2020), available at https://cutt.ly/ZtB6hMN.
   53 9 inmates have died at Indiana prisons from COVID-19

   https://www.theindychannel.com/news/coronavirus/nine-inmates-have-died-at-
   indiana-prisons-from-covid-19


                                             14
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 15 of 22 PageID #: 15




          34.     Petitioner fears for his life. He remains housed in dangerous

   conditions, and his concerns are being ignored. Solidary confinement can be just as

   lethal as the disease itself.

          C. Immediate Relief is Needed to Prevent Further Unnecessary Suffering

          and Loss of Life

          35.     The growing numbers of ill and dead at Wabash Valley Correctional

   Facility make it clear that current measures being taken by the Governor and the

   Commissioner of the Department of Corrections are not sufficient in strength nor

   impact to adequately protect its staff, its prisoners, or the public.

          36.     The death rate Wabash Valley Correctional Facility will increase

   substantially before it starts to diminish without major interventions.

          37.     Because of the severity of the threat posed by COVID-19, and its

   potential to rapidly spread throughout a correctional setting, public health experts

   recommend the rapid release from custody.54

          38.     The outbreaks in corrections facilities around the country underscore

   the need for immediate and significant reductions in population. Courts and

   executive branch officials elsewhere in the country have accepted this reality and

   begun broad-based, categorical releases.55 Internationally, governments and jail

   staff have recognized the threat posed by COVID-19 and released high numbers of


   54 Josiah Rich, Scott Allen, and Mavis Nimoh, We must release prisoners to lessen the
   spread of coronavirus, WASHINGTON POST (Mar. 17, 2020), available at
   https://wapo.st/2JDVq7Y.
   55 See, e.g., Memorandum and Order, Thakker v. Doll, No. 1:20-CV-0480 (M.D.Pa.

   Mar. 31, 2020) at Doc. No. 47 (categorically releasing petitioners who “suffer[] from
   chronic medical conditions and face[] an imminent risk of death or serious injury if
   exposed to COVID-19).


                                              15
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 16 of 22 PageID #: 16




   detained persons.56 Domestically, jail administrators in Marion County, Indiana,57

   Cuyahoga County, Ohio;58 San Francisco, California;59 Jefferson County, Colorado;60

   and the State of New Jersey,61 among others, have concluded that widespread jail

   release is a necessary and appropriate public health intervention. The Governor in

   Indiana on the other hand refuses to release inmates to fight COVID-19.62

          39.    At least two federal courts have already issued orders releasing

   prisoners. Deciding that release was the only acceptable option, the Court noted

   that even lengthy prison sentences “did not include incurring a great and

   unforeseen risk of severe illness or death.”63

          40.    Delay has already likely cost lives and led to needless suffering from

   COVID-19 at Wabash Valley Correctional Facility but it is not too late to act. Without

   significant action, the conditions at Wabash Valley Correctional Facility will escalate


   56 In Iran, for example, more than 85,000 people were released from jails to curb the
   spread of coronavirus. US Jails Begin Releasing Prisoners to Stem COVID-19
   Infections, BBC NEWS (Mar. 19, 2020), https://cutt.ly/9tRDyb3 (noting Iran’s release
   of over 85,000 prisoners in response to the virus).
   57 County jails release non-violent inmates to reduce coronavirus threat

   https://fox59.com/news/coronavirus/county-jails-release-non-violent-inmates-to-
   reduce-coronavirus-threat/
   58 Scott Noll, Cuyahoga County Jail Releases Hundreds of Low-Level Offenders to

   Prepare for Coronavirus Pandemic, NEWS5 CLEVELAND (Mar. 20, 2020),
   https://cutt.ly/CtRSHkZ.
   59 Megan Cassidy, Alameda County Releases 250 Jail Inmates Amid Coronavirus

   Concerns, SF to Release 26, SAN FRANCISCO CHRONICLE (Mar. 20, 2020),
   https://cutt.ly/0tRSVmG.
   60 Jenna Carroll, Inmates Being Released Early from JeffCo Detention Facility Amid

   Coronavirus Concerns, KDVR COLORADO (Mar. 19, 2020), https://cutt.ly/UtRS8LE.
   61 Erin Vogt, Here’s NJ’s Plan for Releasing Up to 1,000 Inmates as COVID-19

   Spreads, NEW JERSEY 101.5 (Mar. 23, 2020), https://cutt.ly/QtRS53w.
   62 Indiana lawyers ask Holcomb to release prisoners vulnerable to coronavirus

   https://www.indystar.com/story/news/crime/2020/04/21/indiana-coronavirus-
   lawyers-ask-holcomb-release-some-inmates/2996482001/
   63 Id.



                                             16
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 17 of 22 PageID #: 17




   further, and many more incarcerated individuals and staff will become infected and

   will face elevated risks for medical complications and mortality. Because the

   Respondents have failed to act, immediate judicial intervention is necessary to

   prevent the continued unconstitutional exposure of Petitioner to serious illness and

   death.

                                       V. ARGUMENT

            A. Petitioner’s Incarceration Amid the COVID-19 Outbreak in Wabash

   Violates his Rights to Constitutional Conditions of Confinement

            41.   Corrections officials have a constitutional obligation to protect

   incarcerated people from a substantial risk of serious harm. Farmer v. Brennan, 511

   U.S. 825, 828 (1994). Indeed, under the Eighth Amendment, prison officials “must

   provide humane conditions of confinement . . . must ensure that inmates receive

   adequate food, clothing, shelter, and medical care, and must take reasonable

   measures to guarantee the safety of the inmates[.]” Id. at 832 (internal quotation

   marks omitted). The Eighth Amendment, applicable to the states through the Due

   Process Clause of the Fourteenth Amendment, protects prisoners from prison

   conditions that cause "the wanton and unnecessary infliction of pain," Rhodes v.

   Chapman, 452 U.S. 337, 347(1981), including both hazardous prison conditions, see

   Farmer v. Brennan, 511 U.S. 825, 832, (1994), and grossly inadequate medical care,

   see Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). This obligation also requires

   corrections officials to address prisoners’ serious medical needs—including needs

   far less dire than those at stake here. See Brown v. Plata, 563 U.S. 493, 531-32

   (2011); see also Helling v. McKinney, 509 U.S. 25, 28, 35 (1993) (prisoner stated a



                                             17
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 18 of 22 PageID #: 18




   valid Eighth Amendment claim against prison officials who required him to share

   cell with a prisoner who exposed him to high levels of second-hand smoke)

          42.     This obligation requires corrections officials to protect incarcerated

   people from infectious diseases like COVID-19; officials may not wait until someone

   tests positive for the virus and an outbreak begins. McKinney, 509 U.S. at 33-34

   (“That the Eighth Amendment protects against future harm to inmates is not a novel

   proposition . . . It would be odd to deny an injunction to inmates who plainly proved

   an unsafe, life-threatening condition in their prison on the ground that nothing yet

   had happened to them”); Board v. Farnham, 394 F.3d 469, 487 (7th Cir. 2005).

   (prisoners have a constitutional right to adequate healthy air ventilation; see also

   Farmer, 511 U.S. at 833 (“[H]aving stripped [prisoners] of virtually every means of

   self-protection and foreclosed their access to outside aid, the government and its

   officials are not free to let the state of nature take its course.”). By then it is too late.

   That one individual would have almost certainly infected untold numbers of people

   before displaying symptoms.

          43.     Prison officials violate this affirmative obligation by showing

   “deliberate indifference” to the substantial risk of serious harm. Farmer, 511 U.S. at

   828. Deliberate indifference is a subjective standard. Johnson v. Snyder, 444 F.3d

   579, 585 (7th Cir.2006). To demonstrate deliberate indifference, a plaintiff must

   show that the defendant "acted with a sufficiently culpable state of mind,"

   something akin to recklessness. Id. A prison official acts with a sufficiently culpable

   state of mind when he knows of a substantial risk of harm to an inmate and either

   acts or fails to act in disregard of that risk. Roe v. Elyea, 631 F.3d 843, 857 (7th



                                                18
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 19 of 22 PageID #: 19




   Cir.2011). Deliberate indifference "is more than negligence and approaches

   intentional wrongdoing." Collignon v. Milwaukee Cnty., 163 F.3d 982, 988 (7th

   Cir.1998). In other words, "[d]eliberate indifference is not medical malpractice; the

   Eighth Amendment does not codify common law torts." Duckworth v. Ahmad, 532

   F.3d 675, 679 (7th Cir.2008). A prisoner, however, "need not prove that the prison

   officials intended, hoped for, or desired the harm that transpired." Walker v.

   Benjamin, 293 F.3d 1030, 1037 (7th Cir.2002); see also Duckworth, 532 F.3d at 679

   ("[A]lthough deliberate means more than negligen[ce], it is something less than

   purposeful."). Nor does a prisoner need to show that he was literally ignored.

   Greeno v. Daley, 414 F.3d 645, 653 (7th Cir.2005).

          44.    With respect to an impending infectious disease like COVID-19,

   deliberate indifference is satisfied when corrections officials “ignore a condition of

   confinement that is sure or very likely to cause serious illness and needless suffering

   the next week or month or year,” even when “the complaining inmate shows no

   serious current symptoms.” Helling, 509 U.S. at 33, 36 (holding that a prisoner

   “states a cause of action … by alleging that [corrections officials] have, with

   deliberate indifference, exposed him to conditions that pose an unreasonable risk of

   serious damage to future health”); see also Hutto v. Finney, 437 U.S. 678, 682-685

   (1978) (recognizing the need for a remedy where prisoners were crowded into cells

   and some had infectious diseases).

          45.    Here, COVID-19 is sure or very likely to cause serious illness, and even

   waiting until internal mitigation efforts are further futilely attempted may be too

   long. Respondents are aware of the risk, which is obvious, significant, and severe.



                                              19
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 20 of 22 PageID #: 20




          46.     As noted above, there are no mitigation efforts that Wabash could

   undertake that would prevent the risk of contraction—and possible later spread to

   the non-prison community—to any acceptable degree, other than immediate release

   of the Petitioner to home confinement. Respondents are aware that they are unable

   to control the spread of COVID-19 in Wabash, yet have failed to take effective action

   to protect prisoners or staff from further infection.

          47.     Accordingly, Wabash’s failure to take medically-required steps to

   prevent disease and death constitutes deliberate indifference. Their nominal

   gestures—as by sending directives to the prisoners to engage in social distancing

   where it is flatly impossible to do so—do not suffice. See, e.g., Helling, 509 U.S. at 33,

   36.

          B. This Petition is an Appropriate Vehicle to Remedy these Violations

          48.     Section 2241(c)(3) allows this court to order the release of a prisoner

   like Petitioner who is held “in violation of the Constitution.” 28 U.S.C. 2241(c)(3);

   Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (“It is clear, not only from the

   language of §§ 2241(c)(3) and 2254(a), but also from the common-law history of

   the writ, that the essence of habeas corpus is an attack by a person in custody upon

   the legality of that custody, and that the traditional function of the writ is to secure

   release from illegal custody.”); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section

   2241(c)(3) can afford immediate release for claims other than those challenging the

   sentence itself); cf. Ziglar v. Abbasi, 137 S. Ct. 1843, 1862-63 (2017) (“Indeed, the

   habeas remedy, if necessity required its use, would have provided a faster and more

   direct route to relief than a suit for money damages. A successful habeas petition



                                              20
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 21 of 22 PageID #: 21




   would have required officials to place respondents in less-restrictive conditions

   immediately[.]”).

          49.     “[A]n attack upon the execution of a sentence [as opposed to an attack

   on the validity of the conviction itself] is properly cognizable in a 28 U.S.C. § 2241(a)

   habeas petition.” United States v. Ford, 627 F.2d 807, 813 (7th Cir. 1980)

                                       V. CLAIM FOR RELIEF

                                      FIRST CLAIM FOR RELIEF

                Unconstitutional Conditions of Confinement in Violation of the
                         Eighth Amendment to the U.S. Constitution

          50.     Under the Eighth Amendment, persons in carceral custody have a

   right to be free from cruel and unusual punishment. As part of the right, the

   government must protect incarcerated persons from a substantial risk of serious

   harm to their health and safety. See, e.g., Farmer, 511 U.S. at 828; Estelle, 429 U.S. at

   104. Petitioner faces a substantial risk of serious harm from COVID-19.

   Respondents are aware of the serious risk COVID-19 poses to Petitioner yet have

   failed to take meaningful action to reduce the population of Wabash and mitigate

   the risk of harm to Petitioner. Respondents are therefore deliberately indifferent to

   that risk and violate Petitioner’s constitutional rights.

          51.     Wabash Correctional Facility has neither the capacity nor the ability

   to comply with public health guidelines to manage the outbreak of COVID-19

   currently ravaging the facility and absent relief measures requested herein, cannot

   provide for the safety of Petitioner.

          52.     Respondents’ actions and inactions result in the confinement of

   Petitioner in a prison where Respondents have not followed and seem incapable of


                                              21
Case 2:20-cv-00257-JRS-DLP Document 1 Filed 05/18/20 Page 22 of 22 PageID #: 22




   following public health guidance regarding social distancing and personal hygiene,

   and treating or preventing COVID-19 outbreaks and deaths, all of which violates

   Petitioners’ rights to be free from deliberate indifference to a substantial risk of

   serious harm—that is, to receive adequate treatment and medical care, and social

   distancing in the face of COVID-19.

          53.    By failing to implement controls necessary to contain the COVID-19

   outbreak and stop preventable deaths at Wabash, Respondents have violated

   Petitioner’s Eighth Amendment rights.

                                     VI. REQUEST FOR RELIEF

          54.    Petitioner respectfully request that the Court order the following:

          Pursuant to 28 U.S.C. § 2243 and issued forthwith:

          1. A temporary restraining order, preliminary injunction, permanent

   injunction, and/or writ of habeas corpus requiring Respondents to

   place Petitioner outside of the Wabash Valley Correctional Facility and place

   Petitioner on home confinement within twenty-four (24) hours until such time that

   there is a cure or vaccine for COVID-19.

          2. Award Petitioners costs, expenses, and reasonable attorneys’ fees

   pursuant to 42 U.S.C. § 1988 and any other applicable laws; and

          3. Any further relief this Court deems just, necessary, or appropriate.



   Dated: __18May2020______________                           Respectfully submitted,



                                                       __/Kofi M. Ajabu______________
                                                       Kofi Ajabu, Pro se Petitioner


                                              22
